             Case 7:20-cr-00170-KMK Document 46 Filed 06/24/20 Page 1 of 1
              Case 7:20-cr-00170-KMK Document 49 Filed 06/29/20 Page 1 of 1
                                                                                                Southern District
Federal Defenders                                                                        81 Main Street, Suite 300
OF NEW YORK, INC.                                                                        White Plains, N .Y. 10601
                                                                          Tel: (914) 428-7124 Fax: (914) 997-6872


                                                                                                         Susanne Brody
David E. Patton                                                                                          Attomi?J-in-Charge
 Executive DrrectJ:JT                                                                                        White Plains
and Attorney-in-Chief



Via E-mail and ECF
                                                           June 24, 2020


Honorable Kenneth M. Karas
United States District Court Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

          Re:           United States v. Omar Figueroa
                        20 er 00170 (KMK)


Dear Honorable Karas:

      I hope this letter finds you well. I am writing regarding Mr. Omar Figueroa,
who is currently scheduled to be sentenced on July 8, 2020. I am writing to ask that
Mr. Figueroa's sentencing be delayed until a later date , ideally in September. An
adjournment is appropriate to enable Mr. Figueroa to be sentenced in person, and to
allow Probation to finalize the pre-sentence report. I have spoken to AUSA
Nicholas Bradley, and he does not object to this request.

          Thank you very much for your consideration.


                                                            Sincerely,

                                                           15~G
                                                           Benjamin Gold
                                                           Assistant Federal Defender


cc:       AUSA Nicholas Bradley (Nicholas.Bradley2@usdoj.gov)
          Omar Figueroa       ,.L               .J            ,.J.
                                     .£/JaftllJJd.               / /7--€.. pl/n/-Rfi7CIL
                                  F,l_wiUJol            tfJ./h    S.J!P turn bPfl ~ d ,
                                   / / :0 0   ft /'fl            so    ~l,l01'/,~
                                                                               -]6 p
                                                                                   b /.1(_
                                                                                       t~
                                                                   s      _,   ~-- .   .     >I .   .•        )
                                                                  · KENNETH M. KARAS U:S.D.J.
                                                                                       U /;;;,<J/Jo;}.O
